AQ245B (Rav. 02/08/2019) Judgment in a Criminal Petty Case (Modifted) . Page | of |

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

 

 

 

 

 

 

United States of America JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November 1, 1987)
Rodolfo Rodriguez-Lopez Case Number: 3:20-mj-20590
“ Julie A Blair . :
Defendant's A Horney FILEB—
REGISTRATION NO. 95049298
RA | MAR 16 2020
THE DEFENDANT: a
pleaded guilty to count(s) 1 of Complaint CLERK US DISTRICT COURT

 

a
SOOT SS

. TET oT UY
C1 was found guilty to count(s) BY —K< DEPUTY

 

 

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Title & Section Nature of Offense Count Number(s)
8:1325 © ILLEGAL ENTRY (Misdemeanor) ] .
Cl The defendant has been found not guilty on count(s)
C1 Count(s) ~ ai __ dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

PATIME SERVED oO days

 

XI Assessment: $10 WAIVED [& Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

L] Court recommends defendant be deported/tremoved with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Monday, March 16, 2020
Date of Imposition of Sentence

Received (CE Michael J. Seng

DUSM HONORABLE MICHAEL J. SENG
UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy oe . 3:20-mj-20590

 

 
